COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


WISE COUNTY BOARD OF SUPERVISORS
AND
VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION                   MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 2923-96-3                       APRIL 22, 1997

MICHAEL LIPPS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (James R. Hodges; White, Bundy, McElroy,
           Hodges & Sargent, on briefs), for appellants.

           (Paul L. Phipps; Lee & Phipps, on brief), for
           appellee.



     Wise County Board of Supervisors and its insurer

(hereinafter collectively referred to as "employer") contend that

the Workers' Compensation Commission (commission) erred in

finding that (1) Michael Lipps (claimant) proved that he

sustained an injury by accident arising out of and in the course

of his employment on March 14, 1995; and (2) claimant proved that

his left knee injury was causally related to the March 14, 1995

injury by accident.   Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.    Rule

5A:27.

     Claimant, a deputy sheriff, asserted that he injured his

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
left knee while engaged in training exercises at work.    The

commission found claimant's testimony credible, and "not

impeached by the medical records despite some minor

inconsistencies."   In addition, the commission found that Dr.

Robert T. Strang, Jr. causally linked the incident to claimant's

injury and disability.   In rendering its decision, the commission

found as follows:
               Although the Deputy Commissioner found
          that the claimant's testimony regarding a
          sudden injury is impeached by the medical
          records, we do not agree. A credibility
          determination by the Deputy is not binding on
          the Commission, although we will not
          arbitrarily reject it. The claimant's
          uncontradicted testimony is that he felt a
          pop in his knee, fell to the floor, and was
          sent to the bleachers to rest. The emergency
          room report four days later indicates that he
          thought he might have strained it during the
          exercise program at work, although he did not
          notice a bruise until the day before.
          Although he denied trauma, this may reflect
          the lack of trauma at the time he noticed the
          bruise, or the lack of a certain type of
          traumatic event. Dr. [R. M.] Moore's records
          refer to the exercise training, although
          there is no mention of a specific incident.
          It is, however, well established that the
          failure of a medical record to duplicate in
          detail the particulars of an accident will
          not necessarily rebut the credible testimony
          of a claimant. Dr. Strang's medical records
          corroborate the claimant's testimony, albeit
          with the wrong date.

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural



                                 2
change in the body."     Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).    Claimant's testimony, which was

corroborated by Dr. Strang's medical history, provides credible

evidence to support the commission's finding that claimant proved

an identifiable incident resulting in a sudden mechanical change

in his body.   In addition, Dr. Strang's medical records provide

credible evidence to support the commission's finding that

claimant proved a causal connection between the March 14, 1995

injury by accident and his knee injury and subsequent disability.

Thus, those findings are conclusive on this appeal.      James v.

Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487,

488 (1989).

     In rendering its decision, the commission considered the

various medical histories and resolved any inconsistencies in

this evidence in favor of claimant.    "In determining whether

credible evidence exists, the appellate court does not retry the

facts, reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).   "The fact that there is contrary evidence in the record

is of no consequence if there is credible evidence to support the

commission's finding."     Id.

     For the reasons stated, we affirm the commission's decision.

                                                          Affirmed.




                                   3